302 N.Y. 827 (1951)
Angelina P. Zuppa, as Administratrix of The Estate of Joseph T. Zuppa, Deceased, Respondent,
v.
Central Hudson Gas & Electric Corporation, Appellant.
Court of Appeals of the State of New York.
Argued May 15, 1951.
Decided May 24, 1951
James I. Cuff, George A. Garvey, Lillian E. Cuff and James I. McGuire for appellant.
Joseph A. McCabe and Stephen K. Bock for respondent.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Judgment affirmed, with costs; no opinion.